DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 July 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 19, 20, 26, and 32-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobori et al. (US 6,390,255).
In Re claim 19, Kobori et al. disclose a damper (1), comprising: a fluid holding chamber (3, 7; fig. 2); a resistance generating member (5); a volume changing means (16); a flow passage (18); a bushing (14); and an annular elastic seal member, o-rings (12, 13).
In Re claims 20 and 26, see bushing (14) and o-rings (12, 13).
In Re claims 32 and 33, see adjacent 9a and 11 in fig. 1, which prevents inward axial movement.
In Re claim 34, see cap (10), which prevents outward axial movement.
In Re claim 35, see check valve (15-19) in figs. 2-5.
In Re claim 36, see case (2); and lid, cap (10).
In Re claim 37, see rotor body (5); partitioning part (11); and vane (16).
In Re claim 38, see flow passage (18) formed in the vane (16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Kobori et al. (US 6,390,255), or in the alternative, under 35 U.S.C. 103 as obvious over Kobori et al. (US 6,390,255) in view of Frisby (US 2,420,039).
In Re claim 23, Kobori et al. appear to show that the o-rings (12, 13) have curved edges (see fig. 1).
However, assuming arguendo, that the o-rings are not curved as claimed, Frisby teach providing a rotating shaft seal (fig. 4) having flat surfaces (radially inner and outer surfaces) with curved edges (9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the damper of Kobori et al. to include the sealing ring taught by Frisby, as it provides a more effecting and durable seal against the leakage of fluid.

Claims 22, 24, 25, are rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al. (US 6,390,255) as applied to claim 19 above, and further in view of Frisby (US 2,420,039).
In Re claim 22, Kobori et al. disclose the claimed invention except failing to specifically discuss that the seal includes at least one flat surface.
Frisby teach providing a rotating shaft seal (fig. 4) having flat surfaces (radially inner and outer surfaces).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the damper of 
In Re claims 24 and 25, Kobori et al. disclose the claimed invention except failing to specifically discuss that the seal includes a smaller inner or outer surface.
Frisby teach providing a rotating shaft seal (fig. 4) having a T-shape cross-section (see 3, 4) such that the radially outer width is smaller than the radially inner width.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the damper of Kobori et al. to include the sealing ring taught by Frisby, as it provides a more effecting and durable seal against the leakage of fluid.
In Re claims 28 and 29, Kobori et al. disclose the claimed invention except failing to specifically discuss that the seal includes a circumferential groove.
Frisby teach providing a rotating shaft seal (fig. 4) having a circumferential groove (8) in the radially outer surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the damper of Kobori et al. to include the sealing ring taught by Frisby, as it provides a more effecting and durable seal against the leakage of fluid.

Allowable Subject Matter
Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657